Case: 13-60161      Document: 00512503248         Page: 1    Date Filed: 01/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             January 16, 2014
                                    No. 13-60161                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


WILLIAM H. OLIVER,

                                                 Plaintiff-Appellant/Cross-Appellee,
v.

BANKFIRST,

                                                 Defendant-Appellee,

BILL SKINNER,

                                                 Defendant-Appellee, Cross-
                                                 Appellant.




                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 4:09-CV-29


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Pro se plaintiff William H. Oliver appeals from the dismissal, much
earlier in this proceeding, of all his claims relating to the defendants’ actions


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60161       Document: 00512503248         Page: 2     Date Filed: 01/16/2014



                                     No. 13-60161

concerning Oliver’s former property following a foreclosure sale.                Oliver’s
brief, such as it is, consists of a short series of conclusory statements without
any legal or factual analysis.     “Failure to provide any legal or factual analysis
of an issue results in waiver.” 1 While we construe pro se briefs liberally, pro
se plaintiffs are still required to adequately brief issues for review.                     2


Accordingly, we dismiss Oliver’s appeal.
      Defendant-appellee and cross-appellant Bill Skinner appeals from the
district court’s judgment, following a bench trial, dismissing Skinner’s
counterclaims, including abuse of process, attorney’s fees, costs, sanctions, and
injunctive relief.   As Skinner concedes in his brief, our review on these issues
is for abuse of discretion, and our review of the facts is limited to clear error. 3
We find no abuse of discretion or clear error in any part of the district court’s
order supporting its final judgment. 4           We specifically note that the district
court granted Skinner’s motion for Rule 11 sanctions and imposed sanctions in
the amount of $250 against Oliver. 5 We will not upset this award.
      Accordingly, we affirm the final judgment of the district court.




1     American States Ins. Co. v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998).
2     See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
3     See United States v. Mississippi, 921 F.2d 604, 609 (5th Cir. 1991).
4      See Oliver v. Skinner, No. 4:09-CV-29-CWR-LRA, 2013 WL 667664 (S.D. Miss. Feb.
22, 2013).
5     Id.

                                             2